DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Remarks
The amendments and remarks filed on 2/16/2021 have been entered and considered.     
Claims 1-8 and 12-17 are pending.
Claims 1-2, 6, 12, and 14-15 are amended.
Claims 9-11 and 18 are cancelled; 
Claims 1-8 and 12-17 are under examination.  

Election/Restriction
The elections of species requirements in Group (i), species in claim 7, and Group (ii),  species in Claim 15, in the previous office action dated 12/12/2019 are hereby withdrawn.  In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Donald Palladinoon on Aug. 24, 2021.
The application has been amended as follows:  
Claim 1. A process for preparing ortho aminobenzoic acid or an ortho aminobenzoic acid derivative, comprising: 
(I) fermenting a raw material with microorganisms and wherein the fermenting is carried out at a pH of ≥ 6.5 to prevent spontaneous precipitation of ortho aminobenzoic acid in the fermentation broth; 
(II) optionally, pretreating the fermentation broth obtained in (I), said pretreatment comprising 
(1) removing the microorganisms from the fermentation broth obtained in (I) without pH adjustment, wherein a microorganism-depleted fermentation broth is obtained, and/or 
(2) decoloring the fermentation broth obtained in (I) or, when carrying out (II) (1), the microorganism-depleted fermentation broth obtained in (II) (1), without pH adjustment; 
(Ill) treating the fermentation broth obtained in (I) or (II) (1) or (II) (2), in one-step with acid in a reactor to precipitate ortho aminobenzoic acid from the fermentation broth; 
(IV) isolating the ortho aminobenzoic acid precipitated in (Ill), wherein mother liquor remains;
(V) optionally further purifying the ortho aminobenzoic acid from (IV);
(VI) optionally further converting the ortho aminobenzoic acid obtained in (IV) or (V) to form an ortho aminobenzoic acid derivative;
wherein (Ill) is carried out in the presence of seed crystals of ortho aminobenzoic acid for increasing the yield of ortho aminobenzoic acid, and the presence of the seed crystals of ortho aminobenzoic acid is achieved such that the fermentation broth and the acid are added to a suspension of the seed crystals that has been initially charged in the reactor, in which at least 90% of the seed crystals initially charged in the suspension are [[of]] the polymorph form I of ortho aminobenzoic acid.

Claim 2. The process as claimed in claim 1, in which the treating the fermentation broth with acid in (III) is carried out such that the pH of the resulting mixture corresponds to that of the isoelectric point of [[an]] ortho aminobenzoic acid

Claim 6. The process as claimed in claim 1, wherein (III) is performed continuously or discontinuously,
               wherein the continuous performance of (iii) comprises feeding of the acid at such a metering rate and feeding the fermentation broth at such a metering rate to the reactor and withdrawing a suspension of ortho amnion benzoic acid in the mother liquor from the reactor at intervals or in a continuous manner, such that a residence time of the suspension in the reactor from ¼ hr to 10 hr [[,]] arises;
or
               wherein the discontinuous performance of (III)[[,]] comprises treating with acid in one-stage over a period of from ¼ hr to 10 hr. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) The rejection of Claim 2 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn due to the amendment to the claim filed on 2/16/2021;  
(ii) The rejection of Claims 1-10 and 12-18 under 35 U.S.C. 103 over Jaeger in view of Araki is withdrawn due to the amendment to the claims filed on 2/16/2021;
(iii) The rejection of Claims 1-18 under 35 U.S.C. 103 over Jaeger in view of Araki, Kumar, and Gracin is withdrawn due to the amendment to the claims as well as Applicant’s persuasive arguments in the 2/16/2021 response (page 13);
(iv) The rejections of Claims 1-10 and/or 12-18 on the ground of nonstatutory obviousness-type double patenting, respectively, over the claims of US Patent Nos. 10731187, 10703709, and 10968466 (issued from Application No. 16/469746) in view of Araki et al. and/or Jaeger et al. are withdrawn due to the amendment to the claims; and
(v) The rejections of Claims 1-18 on the ground of nonstatutory obviousness-type double patenting, respectively, over the claims of US Patent Nos. 10731187, 10703709, and 10968466 (issued from #16/469746) in view of Araki et al., Jaeger et al., Kumar, and Gracin are withdrawn due to the amendment to the claims as well as Applicant’s persuasive arguments in the 2/16/2021 response (page 13). 
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 and 12-17 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653